Judgment, Criminal Division of Supreme Court, Bronx County (Michael A. Gross, J.), rendered September 8, 2004, convicting defendant, after a nonjury trial, of attempted aggravated harassment in the second degree, and sentencing her to a conditional discharge for a period of one year, affirmed.
The accusatory instrument was facially sufficient. Furthermore, the verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The complainant’s daughter and defendant’s daughter were involved in an altercation outside their high school. Defendant was a school safety officer assigned to the school. Defendant testified that, at the direction of the school’s assistant principal for security, she placed a telephone call to the complainant the day after the incident. She stated that she asked the complainant to come to the school with her daughter to participate in a mediation with defendant’s daughter. Defendant claimed that she made the call strictly in her official capacity. The complainant testified that defendant did call her, but stated to her “If [you] cared about [your] daughter’s well-being, about [your] daughter’s safety, you [will] drop the charges.” Although defendant denied making the statement, there is no basis for disturbing the court’s determinations concerning credibility.
*154Defendant’s statement constituted a threat that satisfied the aggravated harassment statute because it specifically referred to placing the safety of the complainant’s daughter in jeopardy (see People v Tiffany, 186 Misc 2d 917, 920-921 [Crim Ct, NY County 2001]). Indeed, defendant had a motive for making the threat. She acknowledged that her daughter “had something to lose” if the complainant pressed criminal charges, since defendant’s daughter had a disciplinary record at the school. Additionally, the threat was credible because defendant, in her capacity as a school safety officer, was in a position to jeopardize the well-being of complainant’s daughter. Accordingly, the statement can only reasonably be interpreted as presenting a “clear and present danger of some serious substantive evil,” sufficient for criminal liability to attach (see People v Dietze, 75 NY2d 47, 51 [1989]).
The dissent’s focus on the fact that defendant was directed to make the call by a superior is misplaced, as that fact is without legal import. It appears from the record that defendant simply disregarded the purpose for which she was asked to make the phone call and took the opportunity to threaten the complainant. Similarly irrelevant is the dissent’s observation that defendant “deals with thousands of teenagers.” Obviously, this situation was unique insofar as defendant’s own daughter was involved.
Also unpersuasive is the dissent’s position that the statement made in the telephone call is susceptible to more benign interpretations. Tellingly, the dissent does not offer any alternative constructions of the statement. Indeed, the statement cannot possibly be construed as anything other than a threat to the complainant.
Finally, we perceive no basis for modifying the sentence. In fact, defendant actually seeks an ádjournment in contemplation of dismissal, and there is no basis for such relief. Concur—Lippman, EJ., Mazzarelli and Sweeny, JJ.
DeGrasse and Freedman, JJ., dissent in a memorandum by Freedman, J., as follows: